     Case 2:17-cv-00641-JCM-BNW Document 58 Filed 08/21/20 Page 1 of 3




 1

 2

 3
                                    UNITED STATES DISTRICT COURT
 4
                                             DISTRICT OF NEVADA
 5
                                                    ***
 6
      Terrance D. Brothers,                                Case No. 2:17-cv-00641-JCM-BNW
 7
                                Plaintiff,
 8                                                         ORDER
            v.
 9
      Dwight Neven, et al.,
10
                                Defendants.
11

12
            Presently before the Court is Defendants’ motion for screening of Plaintiff’s Second
13
     Amended Complaint (“SAC”). (ECF No. 52.) Plaintiff did not respond to this motion.
14
     I.     BACKGROUND
15
            Brothers filed his application for leave to proceed in forma pauperis on March 1, 2017 and
16
     enclosed his original complaint therein. (ECF No. 1.) Subsequently, this Court granted Brothers’
17
     application for leave to proceed in forma pauperis under 28 U.S.C. § 1915. (ECF No. 13 at 2.)
18
            The Court screened the original complaint and dismissed it in its entirety, with leave to
19
     amend. (ECF No. 3 at 5.) The issue with Plaintiff’s original complaint was that he sued several
20
     “supervisory-defendants” (based on their deliberate indifference to his serious medical needs) but
21
     had not alleged that these defendants actually knew about Plaintiff’s medical issues, as required by
22
     Ninth Circuit law. (Id.)
23
            Plaintiff filed his First Amended Complaint (“FAC”) on March 28, 2018. (ECF No. 5.) The
24
     Court again screened the FAC and allowed Brothers’ sole deliberate indifference claim against
25
     defendants Neven and Aranas to proceed. (ECF No. 6 at 8.) The Court further ordered that
26
     Defendant Williams be dismissed from this action without prejudice. (Id. at 9.)
27

28
     Case 2:17-cv-00641-JCM-BNW Document 58 Filed 08/21/20 Page 2 of 3




 1           Neven then filed a motion to dismiss Brothers’ FAC on July 10, 2019. (ECF No. 19.) The

 2   Court granted this motion, in part, because Plaintiff improperly attempted to sue Neven in his

 3   official capacity for monetary damages. (ECF No. 49 at 5-6.) But the Court gave Plaintiff leave to

 4   amend his complaint, which he did by filing a SAC. (See ECF No. 49.)

 5           Defendants now move the Court to screen this SAC. (ECF No. 52.) Defendants assert that

 6   “[p]ursuant to the PLRA, courts must screen any complaint filed by a prisoner.” (Id. at 1.)

 7   Defendants cite no controlling authority for this proposition, and the Court has not found any either.

 8   There is, however, persuasive authority in the Ninth Circuit that provides that this Court is not

 9   required to screen every amended complaint a litigant files. See, e.g., Olausen v. Murguia, No.

10   3:13-CV-00388-MMD, 2014 WL 6065622, at *3 (D. Nev. Nov. 12, 2014) (“[T]he screening

11   provision does not require a court, either explicitly or implicitly, to screen every time a plaintiff

12   seeks to amend the complaint.”). This makes sense; when defendants file a responsive pleading,

13   such as a motion to dismiss, the need for screening is obviated. See, e.g., Nordstrom v. Ryan, 762

14   F.3d 903, 907 n.1 (9th Cir. 2014) (noting that the purpose of Section 1915 is to ensure that “the

15   targets of frivolous or malicious suits need not bear the expense of responding”). Accordingly, the

16   Court is not required to screen Plaintiff’s SAC in this case. However, in its discretion, the Court

17   will grant Defendants’ motion (ECF No. 52) and screen Plaintiff’s SAC.

18   II.     SCREENING

19           Plaintiff’s SAC is a one-count complaint, alleging that Defendants Neven and Aranas

20   violated the Eighth Amendment by being deliberately indifferent to Plaintiff’s serious medical

21   needs. (ECF No. 49.) The factual allegations contained in Plaintiff’s SAC are substantially similar

22   to those contained in his FAC, and the Court will not repeat them here. (See ECF Nos. 5, 49.) And,

23   just as the Court found that these factual allegations were sufficient to state a deliberate indifference

24   claim in his FAC (ECF No. 6 at 8), the Court finds that they are also sufficient to state a claim in

25   his SAC.

26           However, in Plaintiff’s SAC, he impermissibly sues both Defendants in their official and

27   personal capacities and seeks monetary damages only. (See ECF No. 49 at 2, 17.) As the Court

28   previously held in its order on Defendant’s motion to dismiss, these Defendants may not be sued


                                                   Page 2 of 3
     Case 2:17-cv-00641-JCM-BNW Document 58 Filed 08/21/20 Page 3 of 3




 1   in their official capacities for monetary damages. (ECF No. 46 at 5-6 (citing Will v. Mich. Dep’t of

 2   State Police, 491 U.S. 58, 71 (1989) (“We hold that neither a State nor its officials acting in their

 3   official capacities are ‘persons’ under § 1983.”)).) But they may be sued in their individual

 4   capacities for monetary damages. See Cerrato v. San Francisco Cmty. Coll. Dist., 26 F.3d 968, 973

 5   (9th Cir. 1994) (persons may be sued in their individual capacities under Section 1983 for monetary

 6   damages). Accordingly, Plaintiff may not proceed with his claims against Defendants in their

 7   official capacities but may proceed against Defendants in their individual capacities.

 8   III.    CONCLUSION

 9           IT IS THEREFORE ORDERED that Defendants’ motion for screening of Plaintiff’s

10   Second Amended Complaint (ECF No. 52) is GRANTED.

11           IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants Neven and Aranas

12   in their personal capacities may proceed.

13           IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants Neven and Aranas

14   in their official capacities are dismissed.

15

16           DATED: August 21, 2020

17

18
                                                           BRENDA WEKSLER
19                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                   Page 3 of 3
